Nicholson, J,
delivered the opinion of the court. A petition for freedom is comprehended within the general terms of suits or actions in the second section of the act of 1804, ch. 55, and the county court, in which the suit is instituted, are bound to transmit the proceedings to the judges of any county court within the district, upon the affidavit of either of the parties competent to jnake an affidavit, or upon such other proper and competent evidence as may be offered in support of the suggestion that an impartial trial cannot be had in the county in which the petition for freedom is depending.
A negro, petitioning for his freedom, is not competent to make such an affidavit — his slavery or freedom being then sub judicc, and if a slave, he is excluded by the act of 1717, ch. 18.
judgment affirmed.